Citation Nr: 9917556	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-19 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for left knee strain with 
instability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

REMAND

The veteran served on active duty from July 1942 to July 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) regional 
office in St. Petersburg, Florida (RO).  After a review of 
the record, it is the opinion of the Board that additional 
development of the evidence should be accomplished prior to 
further consideration of the veteran's claim.  

The veteran's representative argues that the veteran is 
entitled to two separate evaluations for his left knee, an 
evaluation for instability pursuant to 38 C.F.R. § 4.71a 
Diagnostic Code 5257 (1998), and an evaluation for arthritis, 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5003-5010 (1998).  See VAOGCPREC 23-97 (July 1, 1997).  The 
RO considered this issue in its supplemental statement of the 
case dated in September 1998, but found a separate rating for 
arthritis under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 was not warranted.  

Initially, the Board notes that service connection, on a 
direct basis, for arthritis of the left knee was denied in a 
December 1946 Board decision.  Accordingly, in order to be 
considered for additional compensation for arthritis of the 
left knee on a direct basis, a determination of whether new 
and material evidence has been presented to reopen the claim 
of entitlement to service connection for arthritis of the 
left knee must be adjudicated.  Accordingly, the RO should 
take appropriate action with regard to this claim.

Additionally, a VA examiner noted in April 1998 that 
"[t]here may be some increase aging of [the veteran's 
service-connected] left knee secondary to the injury he 
sustained while in the service."  In Allen v. Brown, 7 Vet. 
App. 439 (1994) (en banc), the United States Court of Appeals 
for Veterans Claims (Court) held that where service 
connection is sought on a secondary basis, service connection 
could be granted where a service-connected disability had 
aggravated a nonservice-

connected disability, with compensation being paid for the 
amount of disability which exceeded "the degree of disability 
existing prior to the aggravation."  Allen is pertinent to 
the issue of entitlement to service connection for arthritis 
of the left knee as it is also being sought on a secondary 
basis.  Accordingly, this issue is referred to the RO for 
appropriate disposition.

In compliance with the February 1998 Board remand, the RO 
scheduled the veteran for an examination of his left knee in 
April 1998.  The examiner was to provide information 
regarding the normal ranges of motion of the left knee, the 
passive and active ranges of motion, weakened movement, 
excess fatigability, and functional impairment due to pain, 
among other findings.  However, the April 1998 VA examination 
conducted in response to this remand failed to address these 
specific factors.  

The Court has recently held that "a remand by this Court or 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268 (1998).  Given 
this holding, and the RO's failure to ensure compliance with 
the Board's prior remand, the Board finds that this claim 
must be again remanded for consideration of the veteran's 
claim.  

Accordingly, the case is remanded to the RO for the following 
actions:

1.  All pertinent VA and private medical 
treatment records subsequent to April 
1998, should be obtained and associated 
with the claims file. 

2.  The RO should schedule the veteran 
for a VA examination to determine the 
extent of his service-connected left knee 
disorder.  The claims file should be 
provided to the examiner, and reviewed, 
prior 

to the examination.  The veteran's left 
knee should be examined for degrees of 
both active and passive range of motion 
and any limitation of function affected 
by limitation of motion of the left knee.  
The examiner is asked to provide the 
normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the 
veteran's left knee exhibits weakened 
movement, excess fatigability, 
subluxation, or incoordination 
attributable to the service-connected 
disability.  The examiner should also be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion lost 
due to pain on use or during flare-ups.  
Any necessary tests and studies should be 
performed and included in the examination 
report, with an explanation of the 
results or findings. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be 

implemented.  Specific attention is 
directed to the examination report.  If 
the report does not include all test 
reports, special studies, or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998). "If the 
[examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

5.  Thereafter, the RO should again 
review the record and consider all the 
additional evidence.  If any benefit 
sought for which an appeal has been 
perfected, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  The case should then be 
returned to the Board, if in order.

As discussed above, the Board is obligated by law to ensure 
that the RO complies with its directives.  The Court has 
stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 

Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the regional offices to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No 
action is required by the veteran until he receives further 
notice; however, he may present additional evidence or 
argument while the case is in remand status at the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

